Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 4, line 1, “the sample” should be -- the sample is --.
Appropriate correction is required.
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temporal spacing between starting pre-charging each FOV encompassed by the region and starting imaging that FOV is a constant as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite for reciting the limitation “a temporal spacing between starting pre-charging each FOV encompassed by the region and starting imaging that FOV is a constant” in lines 1-2. How are the starting pre-charging each FOV encompassed by the region and the starting imaging the FOV that make the temporal spacing to be a constant? 
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (2002/0047093).
	Son et al. (2002/0047093) discloses, in figs. 1-23, a scanning electron microscope (SEM) for performing a method to observing a sample as photomask, which includes starting pre-charging a region of a sample 100 with a primary electron beam (see [0070]); at a time later than starting pre-charging the region, starting imaging the region with the primary electron beam (see [0013]); the region which is electrically ungrounded (see [0066]); regions 160 and 120 which are electrically isolated the region 130 from other regions of the sample 100 by a black border which is an insulator for separately isolating regions (see conductor isolated by holes and an insulator in [0008], [0009], [0034]-[0036]); starting pre-charging each FOV encompassed by the region and starting imaging that FOV which are used the same as a primary electron beam, thereby a temporal spacing being a constant (see [0013], [0070]); signals representing interactions of the primary electron beam and the sample that are not recorded during pre-charging of the region (see [0070]; .
Claims 1 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoque et al. (2013/0306866).
	Hoque et al. (2013/0306866) discloses, in figs. 1-24, a scanning electron microscope for observing a sample, which includes starting pre-charging a region 7 of a sample 6 with a first electron beam (see abstract); at a time later than starting pre-charging the region 7, starting imaging the region 7 with a second electron beam (see abstract); the region which is electrically ungrounded (see fig. 19, [0071]); the first electron beam and the second electron beam which are the same as a primary electron beam 2; starting pre-charging each FOV encompassed by the region and starting imaging that FOV which are used the same as the primary electron beam 2, thereby a temporal spacing being a constant (see figs. 3A, 3C, 5A-8A, 9A-10C); pre-charging a FOV encompassed by the region that is not temporally continuous (see figs. 11, 13, 15, 16, 17A, 18A); imaging a FOV encompassed by the region that is not temporally continuous (see figs. 11, 13, 15, 16, 17A, .
Claims 1, 5-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasajima et al. (2015/0076349).
	Sasajima et al. (2015/0076349) discloses, in figs. 1-11, a charged particle radiation apparatus for observing a sample, which includes starting pre-charging a region of a sample with a first beam of charged particles (see abstract, fig. 10); at a time later than starting pre-charging the region, starting imaging the region with a second beam of charged particles (see abstract, fig. 10); the region which is electrically ungrounded (see fig. 8); the first 
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

Claims 2-4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasajima et al. (2015/0076349) in view of Hatakeyama et al. (2012/0235036), Goren et al. (2013/0204569) and Kaga et al. (9,194,826).
	Sasajima et al. (2015/0076349) discloses all the features as discussed above except a nanoimprint lithography template as recited in claim 2; the region electrically isolated from other regions of the sample by a black border as recited in claim 3; a patterning device suitable for extreme ultraviolet lithography as recited in claim 4; and all FOVs in a column of FOVs in the region which are pre-charged before any of the FOVs in that column is imaged as recited in claim 13.
	Using the nanoimprint lithography template as a patterning device suitable for extreme ultraviolet lithography is considered to be obvious variation in design, since it is well known in the art that Hatakeyama et al. (2012/0235036) discloses a charged particle apparatus using a charged particle beam to inspect a sample such as a nanoimprint lithography template as a patterning device suitable for extreme ultraviolet lithography (see [0003], [0004], [0456], [0559], [0581], [0625], [0630], [0714], [0745], [0768]-[0773], [0790], [0792], [1000], [1295]), thus would have been obvious to one skilled in the art to use the nanoimprint lithography template as a patterning device suitable for extreme ultraviolet lithography in the Sasajima et al. (2015/0076349) charged particle radiation apparatus for observing a sample.

Scanning all FOVs in a column of FOVs in the region to pre-charge before any of the FOVs in that column is imaged is considered to be obvious variation in design, since it is well known in the art that Kaga et al. (9,194,826) discloses an electron beam apparatus for observing a sample, scanning all FOVs in a column of FOVs in a region to pre-charge the region before any of the FOVs in that column is imaged (see figs. 2A, 2B, 2C, 23A, 23B, 24A, 24B, col. 28, lines 18-24), thus would have been obvious to one skilled in the art to scan a charged particle beam to all FOVs in a column of FOVs in the region to pre-charge the region before any of the FOVs in that column is imaged in the Sasajima et al. (2015/0076349) charged particle radiation apparatus for observing a sample.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Omori et al. (2011/0303843) discloses a scanning electron microscope for observing a sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881